United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
___________

Nos. 97-1837
___________

Victor Orlowski,                         *
                                         *
      Plaintiff - Appellant,             *
                                         *
Sharon Orlowski,                         *
                                         *
      Plaintiff,                         *
                                         *
      v.                                 *
                                         *
Milton Morrison; Roger Morrison;         *
Richard Morrison; Kenneth Morrison;      *
Susan M. Morrison Roberts; Gretchen      *
Roberts; Robert Foersterling,            *
                                         *
      Defendants - Appellees.            *
                                         *
___________
                                             Appeals from the United States
Nos. 97-3990                                 District Court for the
___________                                  Eastern District of Missouri.

Victor Orlowski; Sharon Orlowski,        *         [UNPUBLISHED]
                                         *
      Plaintiffs - Appellants,           *
                                         *
      v.                                 *
                                         *
Milton Morrison; Roger Morrison;         *
Richard Morrison; Kenneth Morrison;      *
Susan M. Morrison Roberts; Gretchen      *
Roberts,                                 *
     Defendants,                         *
                                         *
Robert Foersterling,                     *
                                         *
      Defendant - Appellee.              *
                                    ___________

                              Submitted: May 14, 1998
                                  Filed: June 2, 1998
                                   ___________

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Victor and Sharon Orlowski filed this diversity action against the defendants
after disputes arose related to their business arrangements. The district court1 granted
summary judgment in favor of all the defendants, and the Orlowskis sought to amend
their complaint against the Morrisons. The district court withdrew permission to file
an amended complaint after a chambers conference revealed that the Morrisons had not
agreed to the amendment, contrary to the representations of the plaintiffs. The
Orlowskis now appeal from the judgments in favor of the defendants and the denial of
leave to amend their complaint. After a careful review of the record, we find no error
and affirm. See 8th Cir. R. 47B.




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.

                                          -2-
A true copy.

      ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-